Judgment affirmed, with costs; no opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, THACHER and DYE, JJ; CONWAY, J., dissents in the following memorandum in which DESMOND, J., concurs: Questions of fact were presented on this record as to the negligence of the defendant in improperly constructing and maintaining its schoolyard, which questions should have been submitted to the jury. (Noreck v. Fronczak, 294 N.Y. 751;Popow v. Central School District, 277 N.Y. 538; Miller v.Board of Education, 291 N.Y. 25; Lessin v. Board ofEducation, 247 N.Y. 503, 509; Carlock v. Westchester LightingCo., 268 N.Y. 345, 350.)